DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-11 in the reply filed on 10/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al (US Publication No.: US 2019/0166342 A1, “Kondo”).
	Regarding Claim 1, Kondo discloses an apparatus (Figures 4-8) comprising at least one processor (Figure 4, processor 20/40), and a memory coupled to the at least one processor (Figure 4, memory 30; Paragraph 0064), the memory having instructions that, when executed by the processor, performs operations as:
	An acquisition unit configured to acquire first polarization information that includes a polarized light component and an angle component using luminance values of input images obtained by imaging light of a plurality of colors in a plurality of different polarization states (Figure 4, acquisition unit 20; Paragraph 0055);
	A correction unit configured to acquire corrected polarization information obtained by replacing at least part of the first polarization information in a specific area with second polarization information obtained using a luminance value of a specific color among the plurality of colors in the specific area in the input images (Figure 4, correction unit 30/40; Paragraphs 0065-0073); and
	A generation unit configured to generate an output image using the corrected polarization information (Paragraph 0079), wherein
	Th polarized light component is a luminance component that changes according to polarization angles (Paragraph 0073), and wherein
	The angle component is a polarization angle that maximizes the luminance value (Paragraph 0073). 

	Regarding Claim 2, Kondo discloses the apparatus according to claim 1, wherein the second polarization information includes the angle component (Paragraph 0073).

	Regarding Claim 5, Kondo discloses the apparatus according to claim 1, wherein the correction unit selects, as the specific area, an area in the input image in which a degree of polarization is larger than a predetermined value (Figure 3; Paragraphs 0120-0121).

	Regarding Claim 6, Kondo discloses the apparatus according to claim 1, wherein the correction unit selects, as the specific area in which a difference in the angle component for each color is larger than a predetermined value (Figure 3; Paragraph 0059; Paragraphs 0120-0121).

	Regarding Claim 7, Kondo discloses the apparatus according to claim 1, wherein the correction unit divides the input images into a plurality of areas based on color information, and selects the specific area from the plurality of areas (Paragraphs 0059-0062).

	Regarding Claim 8, Kondo discloses the apparatus according to claim 1, wherein the correction unit selects information on the specific color according to polarization information or color information in the specific area (Paragraph 0060).

	Regarding Claim 9, Kondo discloses an image pickup apparatus (Figures 4-8) comprising: the apparatus according to claim 1; and a sensor configured to acquire input images (Paragraph 0055; Figure 5, image sensor 200). 

	Regarding Claim 10, Kondo discloses the image pickup apparatus according to claim 9, further comprising a polarizing element configured to control a polarization state transmitting light (Figure 5, polarizer 201).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hirasawa et al (US Publication No.: US 2022/0210322 A1, “Hirasawa”).
	Regarding Claim 3, Kondo discloses the apparatus according to claim 1.
Kondo fails to disclose that the first polarization information includes a nonpolarized light component as a luminance component that does not change according to the polarization angle, and wherein the second polarization information includes the polarized light component and the nonpolarized light component.
However, Hirasawa discloses a similar apparatus where the first polarization information includes a nonpolarized light component as a luminance component that does not change according to the polarization angle (Hirasawa, Paragraph 0039), and wherein the second polarization information includes the polarized light component and the nonpolarized light component (Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Kondo to include nonpolarized light components as disclosed by Hirasawa. One would have been motivated to do so for the purpose of generating polarization information with higher accuracy (Hirasawa, Paragraph 0075). 

Regarding Claim 4, Kondo in view of Hirasawa discloses the apparatus according to claim 3, wherein the second polarization information includes the angle component, wherein the corrected polarization information includes a corrected angle component obtained by replacing the angle component in the first polarization information in the specific area with the angle component in the second polarization information (Kondo, Paragraphs 0065-0079). 
Kondo fails to disclose that the polarized light component and the nonpolarized light component of the second polarization information are acquired with the corrected angle component.
However, Hirasawa discloses a similar apparatus where the polarized light component and the nonpolarized light component of the second polarization information are acquired with the corrected angle component (Hirasawa, Paragraphs 0052-0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Kondo to include nonpolarized light components as disclosed by Hirasawa. One would have been motivated to do so for the purpose of generating polarization information with higher accuracy (Hirasawa, Paragraph 0075). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Yamaguchi (US Publication No.: US 2018/0011239 A1).
Regarding Claim 11, Kondo discloses the image pickup apparatus according to claim 10.
Kondo fails to disclose that the polarizing element includes a variable retardation plate made of liquid crystal, and a polarizing plate.
However, Yamaguchi discloses a similar apparatus where the polarizing element includes a variable retardation plate made of liquid crystal, and a polarizing plate (Yamaguchi, Figure 1A, variable retardation plate 4, polarizing plate 5; Paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus as disclosed by Kondo to include a variable retardation plate as disclosed by Yamaguchi. One would have been motivated to do so for the purpose of uniformly varying retarding on a plate surface thereby optimizing light control (Yamaguchi, Paragraph 0020; Paragraph 0023). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871